Case 4:20-cv-01408 Document1 Filed on 04/20/20 in TXSD Page 1 of 11

Pro Se If (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT:

for the

District of __

 

Division .

 

cresne ANGElo CATRPANO
AKA_.GALS_EYOUM ALSOUD

Plaiutfis)
OVrite the fill nome of each plaintiff who is filing this complaint.
Uf the wanes of all the plaintiffs cannot fit int the space dbove,
please write “see attached" in the space and attach an additional
poge with the full list of names.)

HARRIS Coury Sail |
Harris County DIsTKIcT Attierney

t

Defendant(s)
O¥rite the full name of each defendant who is being sued. if the
names af all the defendants cannoi ful in the space above, please
write “see auached" in the space and atiach an additional page
with she fill list of names. Do wot include addresses here.)

Cas No.
, (to be filled in ay the Clerk's Office)

United States Courts
Southern District of Texas
FILED

APR 29 2028

David J. Bradley, Gler 6f Court -

New! ae Ne Nee et at a ed et ee et et ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

‘ NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known io be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

 

Page | of 3)

 

 
 

 

Case 4:20-cv-01408 Document1 Filed on 04/20/20 in TXSD Page 2 of 11

Pro Se td (Rev. 12/16) Complaint for Violation of Civil Richts (Pelsoner)
L The Parties to This Complaint

A. | The Plaintif{(s}

Provide the information belaw for each plaintiff named in the complaint. Attach additional pages if
needed,

Name cAbsne ANCE CMAN (ew legel name)

All other names by which

you have been known: IGS. Eyounnlsoucl C ald. headlaame ) (caked underold. Hates

 

 

 

 

 

ID Number son # O24 D5 64l
Current [ostitution Hares Coup, S, Jarl. othice Sal
Address fol NN. S4a Jacinte
tuston 1X 7 F002
Cige State Zip Code

B, The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include

- the person’s job or title (@fdown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional papes if needed.

Defendant No. |

 

 

 

 

 

Neme Haeris Gunty Distict Attorney
Jab or Title ¢ifknown) ee. ( ‘
’ Shield Number
Employer
Address - Qol Fkaweical
Heuston TK FP reckh

 

City State Zip Codg
[71 tndividual capacity (7 Official capacity

Defendant No. 2

 

 

 

 

 

 

Name HARRIS Lowly Leteaton lewler
_ Job or Title (ifhrown} Hebe 1< Lodrty Sshiedt otice Saul
Shield Number C
Employer
Address Tol Al. San Sacults
Houster kas T4002
City Stare Zip Code

[| Individual capacity iM Official capacity

Page2of 1
 

: , Case 4:20-cv-01408 Document 1. Filed on.04/20/20 in TXSD Page 3 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

| Defendant No. 3
Name
Job or Title ¢ifknown)
Shield Number
Employer
_ Address

 

 

 

 

 

 

City State Zip Code
| Individual capacity | Official capacity

Defendant No. 4
Name
Job or Title afknown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Cade
Lj Individual capacity ["} Official capacity
NM. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of

Federal Bureau af Narcaties, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against fefeck all that apply):
[| Federal officials {a Bivens claim)
State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Canstitution and [federal laws].” 42 U.S.C. § 1983. [fyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

36:06 Penal Code — Art .(#-IS1 — ~rt. 11) - at.1-i

one S endi4:
Art-1-11b - art: 1.13 -Life endangerment in Jail due fo Com view. r Wd
kelease Because ot Delay - four and Sulferiy of aver li :

“ealal exf pp)

Cc, Plaintiffs suing under Bivens may only recover for the vialation of certain constitutional rights, Ifyou Related .
: are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

p/h

Pape Jol 34

 

 

 

 
 

Case 4:20-cv-01408 Document1 Filed on 04/20/20 in TXSD Page 4 of 11

Pro Se 14 (Rev, 12/16} Complaint for Violation of Civil Rivhts (Prisoner}

 

D. Section 1983 allows defendants to be found Hable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or Jocal law. if you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional-pages if needed.

36-06 Penal Codé ~ Art.1{-fla —Act-L-Hf b _ Art. 1-11 |
Art 1#-151 and Art-1-13 - Life endangerment ja Harris County Jail

Due to (COvID-I4) Vics Spreading in Juilas well - (Covrp-19)/s adeadly

Virdse
HL Prisoner Status

Indicate whether you are a prisoner or other confined person as follows feheck all sat apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicied and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOUOON

Other (explain)

 

TV. Statement of Claim

Slate as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant cvents. You may wish ta include
further details such as the names of other persons involved in the events giving vise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Nir

 

B. Ifthe events giving rise to your claim arose in an institution, describe where and when they arose,

flekse $eé Attachment as well. Virus Starke
_. it ar
my claim. AV0SE in H artis county Ove! when Covip -H) es . “4
S208. file cn... battss...Céunte deul vod. SING... ThE Haws. Lbnnts LPistiet

A Horneg continues fy Aiblal Ce THY ctv [ real ts Lin Disabled due 2 (Bp)
Tin Held withouf a bond alae fly , Falsly gclused ~

My dneles Ssumir Bakdeunes — Maczir Raqdounes nec Hathary

Bagdounes are aff leated wrth curr pled Aathartes fa the

State of Texas . [4 uncles tHareatwed me with Hanes fl my

c Samir — Hettham Alaoce) pre. ‘radeca? muclraac .

 

 
 

t

Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 5 of 11

Pra Se 14 (Rev. 12/16) Complaint fer Violation of Civit Riuhts (Prisoner)
= ee

Cc. What date and approximate time did the events giving rise to your claim(s} occur?
Please SEE fk tachment as well -
Apposmity around 0%-LF-LolLo or Re t-

    
  
   
  
     
      
 
  
  

 

   
     

Couldn't Make if
To Court clae

Sever weather
conclttions feo

D. What are the facts underlying your claim(s)? (For exaviple: What happened to you? Whe did what?
_ Was anyone else involved? Who else saw what happened?)

E never Sunped Bore =
( lease see attachment Aas will) — b never Surfed r6

L fot charged With Teworiste Threat by the Harcis county Districh atemeg .
L was fa Lug Vegas, Newnela ath that firee » I Was selased L Home fuacl fecurty
f-

le fF Render In _ Th vm pp Detect. ariested me anh J ge
whale the charge Mas fe f- A Us (x) oe Lted ) (CX). ny and dh Tk war Yent|

Un laabaly

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

Please $ée attachment
MM ¢ hfe. [s in parnidenfe C Lutriger” ’ L hy Sk Hera bier Efi ca ote

4axity i have been ph biddg (vers a teracles fhat Ave. favelved wth
“ dik bed p: th [shal Lely
Lap db aathorties th (7x ‘) wy uncles wwe (ed(Aa Zed (A The  Reliniby
Ne vith
Hoaer ke [lene

 

  

VI. Relief

State briefly what you want the court te do for you. Make no legal arguments. Do not cite any cases or statutes.
Ifrequesting money damages, include the amounts of any actual damages and/or punitive damages claimed for .
the acts alleged. Explain the basis for these claims.

Please see attachment as welt-
L resp ect tely ask the Court fo selease me from the Harris County
Jal pnd fo Dis tas the Charnes ta Hatrrs County ,1éxas
Sra, aon weldecly Disabled iof lected. wit (f prsD). L heed Pratection |

trom nef fadical muslims. tincles C Harthow Baqdounes - Samir )
akdounes jx Nazir aq cdounes) that 1s a He ltated vi fh curred

Page Saf 17

Au thorties (A the. State of [€kas. My lhcles Harthee bode
Samir Bakdounes lwd MVazr Bran clouies Have tirealeed me wit /

. Honor kallerg L'a tn fear a pay life. hat ever the Court
Lar Do fo fo fect jue Mease .

eles
Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 6 of 11

Pio Se [4 (Rev. 12/18} Complaint fee Viotation of Civil Rights (Prisacer)

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“"PLRA”), 42 U.S.C. § 1997e(a), requires that “{njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by 4 prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have nat
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined ina jail, prison, or other correctional facility?

M Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined al the time of the
events giving rise to your claim(s).

Harris County Sheriff otfice Jarl -

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? .

Yes
T] No
[| Do not know

Cc. - Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover same or all of your claims?

Yes
[] No
C | Do not know

If yes, which claim(s)?

| pleisc. $té attachment ° wk

C lems 6 f be ng in daraerab St € 7. 2 (@ “ZpD 41) Virus Sft eadchg i Harrr 5
— County Fer.

 

Page Gof {1
‘Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 7 of 11

Pra Se 14 (Rev. 12/16) Complaint far Violation of Civil Riahis (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes
j No

If na, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

| Yes
[| No

E. ifyou did file a grievance:

1. Where did you file the grievance?

Harris County sheritt office Jait

 

2, What did you claim in your grievance? L Rewer bar f Jump el .
Please see altachynent Ln disebled due fe trentel Hoes 0S >)
4 . f 46 lee
T chained that phe (CovID-lO Virus ¢ actady Virus one tS Spies

ja the ferris Cosby Sal I claimed peak My UPMES Aur. ferbricateg be (se allegedeorrg
: ‘ . . A Jacast Me,

3. What was the result, ifany?

lLinkn0wn

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Deseribe all efforts to appeal ta the highest lavel of the grievance process.)

LT addvessed the Issules fo three at berent Sergan ts

ak the Yamis county Sail Abad rey case bévg fifly tm prisoved

fund ry uncles (avelment v4 Ph Cour, pled Authorti 2 the. state
| a at Texas.

£ acklessed that (Covp-(4) Viruse. 75 SPreacsn

7
vd its a Lite thren frrhg deadly Virus . | Page ? of 14

 
 

 

Case 4:20-cv-01408 Document1 Filed on 04/20/20 in TXSD Page 8 of 11

Pro $e 14 (Rey 13/16) Complaint for Vintacion of Clvll Riatits (Prisoner)

F. [F you did not file a grievance:

1... ifthere are any reasons why you did not file a grievance, state them here:

Wt

 

2. \fyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

wif

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies, .

bo far my Filed Arlen ance With thé Stale pus ech ‘9 pores.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
adininistrative remedies.)

VIL Previous Lawsults
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[J] ves
1 No

[f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible. |

 

Page dof U1
 

 

Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 9 of 11

Pro Se (4 (Rew. 13/14) Complaint for Violation of Civil Rights {Prisoner}

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[J ves.
(Ai No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more then one lawsuit, describe the additional lawsuits on another page, using the same formal.)

{. Parties to the previous lawsuit
Piainti fits} At lA
Defendant(s) Wy a

f

 

2. Court (ifyederal court, name the diswict; if state cowl, name the county and State)

MIA

3. Docket or index number
Jl A
4. Name of Judge assigned to your case
Ad [ &
3. Approximate datc of filing lawsuit
p/h

6. Is the case still pending?

] Yes

[| No

Ifno, give the approximate date of disposition. Ne if A

 

x

What was the result of the case? (For example: Was tha case dismissed? Was judgment entered
in your favor? Was the case appealed?}

Vv [P:

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?
pv / A

Page 90f 31

 

 
 

 

. _ Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 10 of 11

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisonert
pea Se 14 (Rev. 12/16) Complaint for Violation of Civil Right
[] Yes
T] No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
' more than one lawsutt, describe the additional lawsuits on another page, using the same format)

}. Parties to the previous lawsuit

Plaintiff{s) NIA
Defendant(s) —_

 

2. Court (iffederal court, name the district; if state court, name the county and State). .

Docket or index number

we

4, Name of Judge assigned to your case

MIA

7

5. Approximate date of filing lawsuit

6. Isthe case sti] pending? 7
ves : M/A
[Jno

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? {Fas judgment entered
in your favor? Was the case appealed?)

AA

 

Page 1G 0f 11

 

 
 

Case 4:20-cv-01408 Document 1 Filed on 04/20/20 in TXSD Page 11 of 11

Pro Se 14 (Rey, 12/16) Complaint far Violation of Civit Rights (Prisoner)

(X,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

non frivolous argument for extending, modifying, or reversing existing Jaw; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule i.

A. For Partles Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal! of my case.

Date of signing go H(- I U—-J0le

Signature of Plaintiff J) -_ A L. 1 -
Printed Name of Plaintiff — “ f of 5 5 Ceyoun (Socel SPH Oo2y 6S yu.

 

 

 

Prison Identification # barns. County asl
Prison Address Fo] WN. Que Saccate
thous ton TK _ _tt002
Cig State Zip Code

6. For Attorneys

Date of signing:

Signature of Attarney

 

Printed Name af Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City Siaia Zip Code
Telephone Number
E-mail Address

 

 

Page Li of U1
